Exhibit 10.2

 

 

 

November 29, 2012

MANAGEMENT AGREEMENT

among

ICON DE INTERMEDIATE HOLDINGS LLC,

ICON BRAND HOLDINGS LLC,

ICON DE HOLDINGS LLC,

ICON NY HOLDINGS LLC,

ICONIX BRAND GROUP, INC.,

as Manager and in its individual capacity,

and

CITIBANK, N.A.,

as Trustee

 

 

 

 

LOGO [g451198g30r98.jpg]



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS      2   

Section 1.1

  Certain Definitions      2   

Section 1.2

  Other Defined Terms      7   

Section 1.3

  Other Terms      8   

Section 1.4

  Computation of Time Periods      8    ARTICLE II ADMINISTRATION AND MANAGEMENT
OF SECURITIZED ASSETS      8   

Section 2.1

  Iconix to Act as the Manager      8   

Section 2.2

  Certain Amendments to Documents Governing Securitized Assets      10   

Section 2.3

  Concentration Accounts      11   

Section 2.4

  Records      11   

Section 2.5

  Administrative Duties of Manager      12   

Section 2.6

  No Offset      12   

Section 2.7

  Compensation      13   

Section 2.8

  Indemnification      13   

Section 2.9

  Nonpetition Covenant      14   

Section 2.10  

  Certain Amendments to Documents Governing Securitized Assets      14   
ARTICLE III STATEMENTS AND REPORTS      14   

Section 3.1

  Reporting by the Manager      14   

Section 3.2

  Appointment of Independent Accountant      14   

Section 3.3

  Annual Accountants’ Reports      15    ARTICLE IV THE MANAGER      15   

Section 4.1

  Representations and Warranties Concerning the Manager      15   

Section 4.2

  Existence      18   

Section 4.3

  Performance of Obligations      18   

Section 4.4

  Merger; Resignation and Assignment      21   

Section 4.5

  Taxes      21   

Section 4.6

  Notice of Certain Events      22   

Section 4.7

  Capitalization      22   

Section 4.8

  Maintenance of Separateness      22   

Section 4.9

  No ERISA Plan      23    ARTICLE V COVENANTS AS TO AMENDING OR ENTERING INTO
NEW LICENSE AGREEMENTS      23   

Section 5.1

  Covenants Made in Respect of Amending or Entering into New License Agreements
     23    ARTICLE VI DEFAULT      24   

Section 6.1

  Manager Termination Event      24   

Section 6.2

  Disentanglement      27   

Section 6.3

  No Effect on Other Parties      27   

Section 6.4

  Rights Cumulative      28   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII CONFIDENTIALITY      28   

Section 7.1        

  Confidentiality      28    ARTICLE VIII MISCELLANEOUS PROVISIONS      29   

Section 8.1

  Term of this Agreement      29   

Section 8.2

  Amendments to this Agreement      30   

Section 8.3

  Amendments to other Agreements      30   

Section 8.4

  Acknowledgement      30   

Section 8.5

  Governing Law; Waiver of Jury Trial; Jurisdiction      31   

Section 8.6

  Notices      31   

Section 8.7

  Severability of Provisions      31   

Section 8.8

  Delivery Dates      32   

Section 8.9

  Binding Effect; Limited Rights of Others      32   

Section 8.10

  Article and Section Headings      32   

Section 8.11

  Counterparts      32   

EXHIBITS

 

EXHIBIT A    —      JOINDER AGREEMENT EXHIBIT B    —      POWER OF ATTORNEY

 

-ii-



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

This MANAGEMENT AGREEMENT, dated as November 29, 2012 (this “Agreement”), is
entered into by and among Icon DE Intermediate Holdings LLC, a Delaware limited
liability company (“Brand Holdings I”), Icon Brand Holdings LLC, a Delaware
limited liability company (“Brand Holdings II”), Icon DE Holdings LLC, a
Delaware limited liability company (“IP Holder I”), Icon NY Holdings LLC, a
Delaware limited liability company (“IP Holder II”, and together with Brand
Holdings I, Brand Holdings II and IP Holder I, the “Co-Issuers”), Iconix Brand
Group, Inc., a Delaware corporation (“Iconix” or the “Manager”), Citibank, N.A.,
a national banking association, as trustee (the “Trustee”), and any other
Securitization Entity that becomes party to this Agreement by execution of a
joinder substantially in the form attached hereto as Exhibit A. For all purposes
of this Agreement, capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed thereto in Annex A to the Base Indenture
(as defined below).

RECITALS

WHEREAS, the Co-Issuers have entered into the Base Indenture (the “Base
Indenture”), dated as of the date of this Agreement, with Citibank, N.A., as
trustee and securities intermediary, pursuant to which the Co-Issuers shall
issue series of notes (the “Notes”) from time to time, on the terms described
therein. Pursuant to the Base Indenture and the G&C Agreements, as security for
the indebtedness represented by the Notes and the other Obligations, the
Securitization Entities are and will be granting to the Trustee on behalf of the
Secured Parties, a security interest in the Collateral;

WHEREAS, each of the Securitization Entities desires to have the Manager
enforce, or otherwise assist each Securitization Entity in enforcing, its rights
and powers and perform, or otherwise assist each Securitization Entity in
performing, its duties and obligations under the Managed Documents to which it
is party in accordance with the Management Standard;

WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire, manage and dispose of certain assets from
time to time on its behalf, in each case in accordance with the Management
Standard;

WHEREAS, each of IP Holder I, IP Holder II and any Additional IP Holder joining
this Agreement (each an “IP Holder” and together, the “IP Holders”) desire to
respectively appoint the Manager as its agent for providing comprehensive
intellectual property development, enforcement, maintenance, protection,
defense, management, licensing, contract administration and other duties or
services in connection with the Securitized IP Assets in accordance with the
Management Standard;

WHEREAS, each of the Securitization Entities desires that the Manager and its
affiliates provide, and the Manager and its affiliates wish to provide to the
Securitization Entities, certain business and additional services related to the
Securitized Assets (defined below);



--------------------------------------------------------------------------------

WHEREAS, the Manager has agreed to exercise the rights and powers granted
hereunder and to perform its management obligations and duties hereunder, all in
accordance with the Management Standard; and

WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the management of the respective
rights and powers and the performance of the respective duties and obligations
of the Securitization Entities, as applicable, under or in connection with the
Related Documents, each of the assets contributed pursuant to the Contribution
Agreements, each License Agreement entered into or amended after the Closing
Date and any other assets acquired by the Securitization Entities from time to
time (the “Securitized Assets”), by the Manager, all in accordance with the
Management Standard.

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. Capitalized terms used herein but not otherwise
defined herein or in Annex A to the Base Indenture shall have the following
meanings:

“Additional Services” means the following services and actions taken on behalf
of and in the name of the applicable Securitization Entity:

(a) calculating and compiling information required in connection with any report
to be delivered pursuant to any Related Document (other than the Back-Up
Management Agreement);

(b) preparing and filing of all tax returns and tax reports required to be
prepared by any Securitization Entity;

(c) performing the duties and obligations of the Securitization Entities
pursuant to the Related Documents;

(d) ensuring material compliance by the Securitization Entities with applicable
laws and regulation;

(e) performing the obligations of the Securitization Entities under the Managed
Documents, including entering into new Managed Documents from time to time;

(f) enforcing and providing legal services with respect to the Securitized
Assets;

(g) providing accounting and financial reporting services;

 

-2-



--------------------------------------------------------------------------------

(h) on behalf of and in the name of the Securitization Entities, performing such
functions and duties, and preparing and filing such documents, as are required
under the Indenture or the G&C Agreements to be performed, prepared and/or filed
by the Securitization Entities, including:

(i) causing the IP Holders to execute and record such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or such other instruments as the Trustee (at the direction of the Control
Party), the Control Party and the Securitization Entities together may from time
to time reasonably request in connection with the security interests in the
Securitized IP Assets granted by the IP Holders to the Trustee; provided that
such requests are consistent with the standards and obligations set forth in the
Base Indenture; and

(ii) causing the IP Holders to execute grants of security interests or any
similar instruments as the Trustee (at the direction of the Control Party), the
Control Party and the Securitization Entities together may from time to time
reasonably request; provided that such requests are consistent with the
standards and obligations set forth in the Base Indenture that are intended to
evidence such security interests in the Securitized IP Assets and recording such
grants or other instruments with the relevant authority including the PTO, the
U.S. Copyright Office or any applicable foreign intellectual property office as
may be agreed upon by the parties to such agreements; and

(i) any and all additional services that the Manager deems necessary or
convenient in connection with the foregoing.

“Agreement” has the meaning set forth in the preamble hereto.

“Base Indenture” has the meaning set forth in the recitals hereto.

“Business Services” means the following services and actions taken on behalf of
and in the name of the applicable Securitization Entity:

(a) enforcing, and/or assisting in the enforcement of, IP Holder I’s, IP Holder
II’s and any Additional IP Holder’s legal title in and to the Securitized IP
Assets and exercising, or assisting with the exercise of, IP Holder I’s, IP
Holder II’s, and any Additional IP Holder’s rights, and performing, or assisting
with the performance of, IP Holder I’s, IP Holder II’s, and any Additional IP
Holder’s obligations, under each Securitized License Agreement, including
ensuring that any use of the Securitized IP Assets satisfies the quality control
provisions of such Securitized License Agreement and is in compliance with all
applicable laws;

(b) collecting License Payments payable under the Securitized License Agreements
and otherwise enforcing the Securitized License Agreements;

(c) collecting distributions declared by the Joint Ventures;

 

-3-



--------------------------------------------------------------------------------

(d) taking such actions on behalf of the IP Holders as an IP Holder may
reasonably request or as the Manager may reasonably recommend that are expressly
required by the terms, provisions and purposes of the Securitized License
Agreements;

(e) preparing for execution by the IP Holders or any other appropriate Person
all documents, certificates and other filings as the IP Holders shall be
required to prepare and/or file under the terms of the Securitized License
Agreements;

(f) securing, preparing and negotiating New License Agreements and securing,
preparing and negotiating any renewals of Existing License Agreements;

(g) providing all information, notices and documentation required to be
delivered by any Securitization Entity as the member of a Joint Venture;

(h) exercising all voting rights held by any Securitization Entity under a Joint
Venture Agreement;

(i) managing the assets of each Joint Venture, on behalf of the applicable
Securitization Entity, as a member of such Joint Venture, or as administrative
manager thereof;

(j) enforcing the terms of the Joint Venture Agreements;

(k) establishing and/or providing quality control services and standards and
monitoring industry conditions;

(l) identifying and soliciting third parties with interest in potentially
entering into licensing arrangements;

(m) formulating and implementing growth and business strategies and causing the
IP Holders to enter into or renew License Agreements;

(n) approving designs for the licensed products proposed by the Licensees under
the Securitized License Agreements;

(o) providing trend direction to the Licensees with respect to the Securitized
Brands;

(p) crafting and developing advertisements, engaging spokespersons, arranging
advertising and promotional events, securing product placements, and other value
enhancement services;

(q) providing personnel necessary or desirable for each Securitization Entity’s
business;

(r) supporting the development of new products; and

(s) performing the obligations and enforcing the rights of each IP Holder as a
licensee under the International Sublicenses to which it is a party.

 

-4-



--------------------------------------------------------------------------------

“Cold Back-Up Management Duties” has the meaning set forth in the Back-Up
Management Agreement.

“Confidential Information” means information (including Know-How) treated as
confidential and proprietary by its owner that is disclosed by a party hereto
(“Discloser”), either directly or indirectly, in writing or orally, to another
party hereto (“Recipient”).

“Current Practices” means, in respect of any action or inaction, the practices,
standards and procedures of Iconix and its Subsidiaries as performed or that
have been performed immediately prior to the Closing Date.

“Discloser” has the meaning ascribed to such term in the definition of
“Confidential Information.”

“Disentanglement” has the meaning set forth in Section 6.2(a) hereof.

“Disentanglement Period” has the meaning set forth in Section 6.2(c) hereof.

“Disentanglement Services” has the meaning set forth in Section 6.2(a) hereof.

“Environmental Laws” has the meaning given to such term in Section 4.1(m)(i)
hereof.

“Hot Back-Up Management Duties” has the meaning set forth in the Back-Up
Management Agreement.

“Iconix” has the meaning set forth in the preamble hereto.

“Indemnitee” has the meaning set forth in Section 2.8 hereof.

“Independent Accountants” has the meaning set forth in Section 3.2 hereof.

“IP Services” means the following services and actions taken on behalf of and in
the name of the applicable Securitization Entity:

(a) maintaining and/or assisting with the enforcement and defense of the IP
Holders’ rights in and to the Securitized IP Assets, including, but not limited
to, diligently prosecuting Trademark applications and maintaining Trademark
registrations, timely filing statements of use, applications for renewal and
affidavits of use and/or incontestability and paying all fees required by
applicable law; searching and clearing the trademarks included in the Additional
Securitized IP Assets; responding to third-party oppositions of Trademark
applications or registrations; responding to any office action or other examiner
requests; conducting searches, monitoring and taking appropriate actions to
oppose or contest any applications or registrations for Trademarks that are
likely to cause confusion with or to dilute, or otherwise violate any IP
Holder’s rights in or to, the Securitized Trademarks;

(b) applying for registration of copyrights and timely filing maintenance and
registration fees;

 

-5-



--------------------------------------------------------------------------------

(c) diligently prosecuting applications (including, but not limited to,
divisionals, continuation-in-parts, provisionals, and reissues) and maintaining
any patents, including, but not limited to, timely paying all maintenance and
registration fees required by applicable law and responding to office actions,
requests for reexamination, interferences and any other patent office requests
or requirements;

(d) maintaining registrations for all domain names included in the Securitized
IP Assets;

(e) in the event that the Manager becomes aware of any imitation, infringement,
dilution, misappropriation and/or unauthorized use of the Securitized IP Assets,
or any portion thereof, taking reasonable actions to protect, police and enforce
such Securitized IP Assets, including, as appropriate, on behalf of and in the
name of the applicable IP Holder, (i) preparing, issuing and responding to and
further prosecuting cease and desist, demand and notice letters and requests for
a license; and (ii) assist with commencing, prosecuting and/or resolving a claim
or suit against such imitation, infringement, dilution, misappropriation and/or
the unauthorized use of the Securitized IP Asset, and seeking all appropriate
monetary and equitable remedies in connection therewith; and

(f) paying or arranging for payment or discharge of taxes and Liens levied on or
threatened against the Securitized IP Assets.

“Managed Document” means any contract, agreement, arrangement or understanding
evidencing or relating to any of the Securitized Assets, including, without
limitation, the Securitized License Agreements and the Contribution Agreements.

“Management Fee” means for each Monthly Allocation Date within a Quarterly
Collection Period, an amount, equal to 22.5% of the aggregate amount of Retained
Collections received by any Securitization Party and deposited into any
Concentration Account or the Collection Account during the immediately preceding
calendar month.

“Management Standard” means (i) using the same degree of care, skill, prudence
and diligence and the Current Practices or, to the extent of changed
circumstances or practices, consistent with the standards the Manager would
implement or observe if the Securitized Assets were owned by the Manager, with
the objective of maximizing long-term net cash flow from exploitation of the
Securitized IP Assets and (ii) in a manner that does not discriminate in any
material respect against the Securitized Assets in favor of other assets that
the Manager or any of its Affiliates manages, services and markets and otherwise
in its good faith business judgment.

“Manager Termination Event” has the meaning set forth in Section 6.1(a) hereof.

“Notes” has the meaning set forth in the recitals hereto.

 

-6-



--------------------------------------------------------------------------------

“Power of Attorney” means the authority granted by Brand Holdings I, Brand
Holdings II, IP Holder I, IP Holder II and any Additional IP Holder to the
Manager pursuant to a Power of Attorney in substantially the form set forth as
Exhibit B hereto.

“Recipient” has the meaning ascribed to such term in the definition of
“Confidential Information.”

“Securitized Assets” has the meaning set forth in the recitals hereto.

“Services” means collectively, the Business Services, the IP Services and the
Additional Services.

“Significant Subsidiary” means any Subsidiary of Iconix (i) in which Iconix owns
a greater than 75% ownership interest; (ii) that Iconix consolidates in its
financial statements and that has $100 million or more of Indebtedness; or
(iii) whose Indebtedness is otherwise full recourse to Iconix.

“Subsidiary Debt” means Indebtedness of a Significant Subsidiary other than
Indebtedness owed to Iconix or its Affiliates.

“Successor Manager” means any successor to the Manager selected by the Control
Party (at the direction of the Controlling Class Representative) upon the
resignation or removal of the Manager pursuant to the terms of this Agreement.

“Transition Plan” has the meaning set forth in the Back-Up Management Agreement.

“Trustee” has the meaning set forth in the preamble hereto.

“Trustee Indemnitee” has the meaning set forth in Section 2.8(b) hereof.

“Warm Back-Up Management Duties” has the meaning set forth in the Back-Up
Management Agreement.

Section 1.2 Other Defined Terms.

(a) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement and each term defined in the plural form in Section 1.1
shall mean the singular thereof when the singular form of such term is used
herein.

(b) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

 

-7-



--------------------------------------------------------------------------------

Section 1.3 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article IX.

Section 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

Section 1.5 Interpretation of Manager’s Rights. The parties acknowledge and
agree that (1) the Securitized IP Assets are only licensed hereunder to the
Manager on a limited basis pursuant to the last sentence of Section 2.1 and not
assigned to the Manager, (2) the IP Holders retain all rights of ownership in
and to the Securitized IP Assets and (3) all decisions concerning the quality of
the goods and services offered under any Securitized IP Assets shall be
determined in the sole discretion of the applicable IP Holder and communicated
to the Manager, who shall comply with such instructions.

ARTICLE II

Administration and Management of Securitized Assets

Section 2.1 Iconix to Act as the Manager.

(a) Engagement of the Manager. The Securitization Entities hereby engage and
authorize the Manager and the Manager hereby accepts such engagement to perform
the Services in accordance with the terms of this Agreement and, except as
otherwise provided herein, the Management Standard. With respect to the IP
Services, the Manager shall perform the IP Services in accordance with the
Management Standard unless any applicable IP Holder determines, in its sole
discretion, that additional or alternative action is necessary or desirable in
furtherance of the protection of the Securitized IP Assets, in which case the
Manager shall perform such IP Services and additional related services as are
reasonably requested by such IP Holder. The Manager, on behalf of the
Securitization Entities, shall have full power and authority, acting alone and
subject only to the Management Standard and the specific requirements and
prohibitions of this Agreement, the Indenture and the other Related Documents,
to do and take any and all actions, or to refrain from taking any such actions,
and to do any and all things in connection with performing the Services that the
Manager may deem necessary or desirable; provided that all decisions concerning
the quality of the goods and services offered under any Securitized IP Assets
shall be determined in the sole discretion of the applicable IP Holder and
communicated to the Manager, who shall comply with such instructions. Without
limiting the generality of the foregoing, but subject to the provisions of this
Agreement, the Indenture and the other Related Documents, including, without
limitation, Section 2.9, the Manager, in connection with performing the
Services, is hereby authorized and empowered to execute and deliver, in the
Manager’s own name (in its capacity as Manager) or in the name of any
Securitization Entity, on behalf of any Securitization Entity or the Trustee, as
the case may be, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Securitized Assets. To the extent required to perform the
Services, and only to the extent necessary, the IP Holders hereby grant the
Manager and, to the extent delegation is permitted hereunder, its Subsidiaries,
a non-exclusive non-assignable or transferable right and license to use the
Securitized IP Assets to perform the Services.

 

-8-



--------------------------------------------------------------------------------

(b) Delegation of Duties. The Manager may delegate and perform its duties under
this Agreement to a Subsidiary who is not a Securitization Entity without
obtaining consent so long as such Subsidiary (A) has demonstrated an ability to
professionally and competently perform duties similar to those imposed on the
Manager under this Agreement, (B) is legally qualified and has the capacity to
act as Manager under this Agreement and (C) immediately after such delegation,
utilizes personnel performing the duties required thereunder who are the same
individuals who would have performed such duties had the delegation not
occurred. No delegation of duties by the Manager shall relieve it from any
liability hereunder.

(c) Actions to Perfect Security Interests. Subject to the terms of the Base
Indenture and any applicable Series Supplement, the Manager shall take those
actions that are required under the Related Documents to maintain continuous
perfection and priority (subject to Permitted Liens) of any Securitization
Entity’s and the Trustee’s respective interests in the Collateral. Without
limiting the foregoing, the Manager shall file or cause to be filed the
financing statements on Form UCC-1 (or the PPSA, as the case may be), and
assignments and/or amendments of financing statements on Form UCC-3 (or the
PPSA, as the case may be), and other filings required to be filed in connection
with the Contribution Agreements, the Securitized License Agreements, the
Securitized IP Assets, the Base Indenture, the other Related Documents and the
transactions contemplated thereby.

(d) Ownership of Iconix’s IP. All Securitized IP Assets, including all
Additional Securitized IP Assets, shall be owned exclusively by the IP Holders
in accordance with Section 5.2(a)(i). The Manager does hereby irrevocably assign
and transfer to IP Holder I and IP Holder II all right, title and interest in
and to any Initial Securitized IP Assets that the Manager has acquired or
developed, and does hereby and irrevocably assign and transfer to the applicable
IP Holder all right title and interest in and to any Securitized IP Assets that
the Manager may acquire or develop, in each case, including all appurtenant
goodwill and choses in action, and will take all appropriate measures to record
any such assignments, at the Manager’s sole cost and expense. The Manager
expressly agrees that, to the fullest extent allowed by law, copyrighted works
included in any such Securitized IP Assets shall be deemed to be “works made for
hire” as that term is defined in Section 101 of the United States Copyright Act,
as amended and if not deemed as such shall be assigned under the other
provisions of this section. All use of the Securitized IP Assets hereunder, and
any goodwill that may arise from the provision of the Services by the Manager,
shall inure solely to the benefit of the applicable IP Holder.

(e) Grant of Power of Attorney. In order to provide the Manager with the
authority to perform and execute its duties and obligations as set forth herein,
Brand Holdings I, Brand Holdings II, IP Holder I, IP Holder II and any
Additional IP Holder hereby agree to execute, upon request of the Manager, a
Power of Attorney, which Powers of Attorney shall terminate in the event that
the Manager’s rights under this Agreement are terminated as provided herein.

 

-9-



--------------------------------------------------------------------------------

(f) Manager Insurance. The Manager agrees to maintain adequate insurance in
accordance with industry standards and consistent with the type and amount
maintained by the Manager on the Closing Date. Such insurance will cover each of
the Securitization Entities, as an additional insured or loss payee, to the
extent that such Securitization Entity has an insurable interest therein.

(g) Collection of Payments; Remittances; Collection Account. The Manager shall
cause the collection of all amounts owing under the terms and provisions of each
Managed Document in accordance with the Management Standard.

(h) Collections. The Manager shall use commercially reasonable efforts to cause
all Collections due and to become due to any Securitization Entity to be
deposited into a Concentration Account or the Collection Account, as the case
may be, in accordance with Section 5.10 of the Base Indenture.

(i) Deposit of Misdirected Funds; No Commingling; Misdirected Payments. The
Manager shall promptly deposit into any Concentration Account, as determined by
the Manager, by the third Business Day immediately following actual knowledge of
the receipt thereof by the Manager or any of its Affiliates and in the form
received or in cash, all payments received by the Manager or any of its
Affiliates in respect of the Securitized Assets incorrectly sent to the Manager
or any of its Affiliates. The Manager shall not commingle with its own assets
and shall keep separate, segregated and appropriately marked and identified all
Securitized Assets and any other property comprising any part of the Collateral,
and for such time, if any, as such Securitized Assets or such other property are
in the possession or control of the Manager to the extent such Securitized
Assets or such other property is Collateral, the Manager shall hold the same in
trust for the benefit of the Trustee and the Secured Parties (or, following
termination of the Indenture, the applicable Securitization Entity).
Additionally, the Manager shall notify the Trustee in writing of any amounts
incorrectly deposited into the Collection Account, and arrange for the prompt
remittance by the Trustee of such funds from the Collection Account to the
Manager. The Trustee shall have no obligation to verify any information provided
to it by the Manager hereunder and shall remit such funds to the Manager based
solely on the notification it receives from the Manager.

(j) Other Amounts Received. The Manager shall cause all amounts received, other
than Collections, to be deposited directly into an account maintained by Iconix
or an Iconix Entity (other than the Securitization Entities) and not subject to
the Lien of the Trustee pursuant to the Related Documents.

Section 2.2 Certain Amendments to Documents Governing Securitized Assets. Except
with the prior written consent of the Control Party, the Manager shall not
(a) take any action (or omit to take any action) or permit any such action or
inaction with respect to the Securitized Assets or (b) permit the termination,
amendment or waiver of any provision of any document governing the Securitized
Assets, other than in accordance with the Management Standard; provided,
however, that this Section 2.10 shall not permit the termination, amendment or
waiver of, any provision of any Related Document other than in accordance with
the terms of such Related Document.

 

-10-



--------------------------------------------------------------------------------

Section 2.3 Concentration Accounts.

(a) The Manager shall maintain the Concentration Accounts, deposit funds therein
and withdraw funds therefrom in accordance with the terms of the Indenture.

(b) In the event Iconix has deposited cash collateral as security for its
obligations under any Iconix Letter of Credit Agreement into a bank account
maintained in the name of Brand Holdings II, (i) if Iconix fails to make any
payment to the Co-Issuers when due under such Iconix Letter of Credit Agreement,
the Manager will withdraw the amount of such delinquent payment from such bank
account within one Business Day of the due date of such payment under the Iconix
Letter of Credit Agreement and deposit such amount into the Collection Account,
and (ii) if the amount on deposit in such account exceeds an amount equal to
105% of the aggregate exposure under all outstanding Iconix Letters of Credit,
the Manager will, within five Business Days after obtaining Actual Knowledge of
such excess, withdraw the amount of such excess from such account and pay such
excess to Iconix.

Section 2.4 Records. The Manager shall retain all data (including, without
limitation, computerized records) relating directly to, or maintained in
connection with, the servicing of the Securitized Assets at its address
indicated in Section 8.6 of the Base Indenture (or at an off-site storage
facility reasonably acceptable to Brand Holdings II and the Control Party) or,
upon 30 days’ notice to Brand Holdings II, the Servicer, the Back-Up Manager,
Brand Holdings I, IP Holder I, IP Holder II and any Additional IP Holder, the
Rating Agencies, the Control Party, the Controlling Class Representative and the
Trustee, at such other place where the servicing office of the Manager is
located, and shall give the Servicer, the Back-Up Manager, the Control Party,
the Controlling Class Representative and the Trustee or any Person appointed by
any of them access to all such data in accordance with the terms and conditions
set forth in Section 8.6 of the Base Indenture; provided, however, that the
Trustee shall not be obligated to verify, recalculate or review any such data.
If the rights of the Manager shall have been terminated in accordance with
Section 6.1 or the Manager shall have resigned pursuant to Section 4.4(b), the
Manager shall, upon demand of the Trustee (based upon the written direction of
the Control Party), in the case of a termination pursuant to Section 6.1 or a
resignation pursuant to Section 4.4(b), deliver to the demanding party or its
designee all data in its possession or under its control (including, without
limitation, computerized records) necessary for the servicing of the Securitized
Assets; provided, however, that the Manager may retain a single set of copies of
any books and records that the Manager reasonably believes will be required by
it for the purpose of performing any of the Manager’s accounting, public
reporting or other administrative functions that are performed in the ordinary
course of the Manager’s business; and provided, further, that the Manager shall
have access, during normal business hours and upon reasonable notice, to all
books and records that the Manager reasonably believes would be necessary or
desirable for the Manager in connection with the preparation of any tax or other
governmental reports and filings and other uses; and provided, further, that if
Brand Holdings II or the Trustee shall desire to dispose of any of such books
and records at any time within five years of the Manager’s termination, Brand
Holdings II shall, prior to such disposition, give the Manager a reasonable
opportunity, at the Manager’s expense, to segregate and remove such books and
records as the Manager may select. The provisions of this Section 2.4 shall not
require the Manager to transfer any proprietary material or computer programs
unrelated to the servicing of the Securitized Assets.

 

-11-



--------------------------------------------------------------------------------

Section 2.5 Administrative Duties of Manager.

(a) Duties with Respect to the Related Documents. The Manager shall perform its
duties and the duties of each applicable Securitization Entity under the Related
Documents except for those duties that are required to be performed by the
equityholders or the managers of a limited liability company or the stockholders
or directors of a corporation pursuant to applicable law. In furtherance of the
foregoing, the Manager shall consult the managers or the directors, as the case
may be, of the Securitization Entities as the Manager deems appropriate
regarding the duties of the Securitization Entities under the Related Documents.
The Manager shall monitor the performance of the Securitization Entities and,
promptly upon obtaining knowledge thereof, shall advise the applicable
Securitization Entity when action is necessary to comply with such
Securitization Entity’s duties under the Related Documents. The Manager shall
prepare for execution by the Securitization Entities or shall cause the
preparation by other appropriate Persons of all documents, reports, filings,
instruments, certificates, notices and opinions as it shall be the duty of the
Securitization Entities to prepare, file or deliver pursuant to the Related
Documents.

(b) Duties with Respect to the Securitization Entities. In addition to the
duties of the Manager set forth in this Agreement or any of the other Related
Documents, the Manager, in accordance with the Management Standard, shall
perform such calculations and shall prepare for execution by the Securitization
Entities or shall cause the preparation by other appropriate Persons of all
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Securitization Entities to prepare, file or deliver
pursuant to securities laws. Pursuant to the directions of the Securitization
Entities and in accordance with the Management Standard, the Manager shall
administer, perform or supervise the performance of such other activities in
connection with the Securitization Entities as are not covered by any of the
foregoing provisions and as are expressly requested by any Securitization Entity
and are reasonably within the capability of the Manager.

(c) Records. The Manager shall maintain, at its sole cost and expense,
appropriate books of account and records relating to the Services performed
under this Agreement. Such books of account and records shall be accessible for
inspection by the Trustee, the Securitization Entities, the Servicer, the
Back-Up Manager, the Control Party, and the Controlling Class Representative or
any Person appointed by any of them during normal business hours and upon
reasonable notice.

(d) Election of Controlling Class Representative. Pursuant to Section 11.1(d) of
the Base Indenture, if the CCR Election Period results in a tie, the Manager
shall select the Controlling Class Representative from among the candidates with
the highest votes and shall direct the Trustee to appoint such CCR Candidate as
the Controlling Class Representative.

Section 2.6 No Offset. The obligations of the Manager under this Agreement shall
not be subject to, and the Manager hereby waives, any defense, counterclaim or
right of offset which the Manager has or may have against the Securitization
Entities, whether in respect of this Agreement, any other Related Document, any
document governing any Securitized Asset or otherwise.

 

-12-



--------------------------------------------------------------------------------

Section 2.7 Compensation. As compensation for the performance of its obligations
under this Agreement, the Manager shall be entitled to receive arm’s-length fees
out of funds available therefore in accordance with the Priority of Payments, as
follows:

(a) On each Monthly Allocation Date, payable in arrears, an amount equal to the
Monthly Management Fee; and

(b) On each Monthly Allocation Date, the Supplemental Management Fee, if any.

Section 2.8 Indemnification.

(a) The Manager agrees to indemnify and hold each Securitization Entity, the
Servicer, both in its capacity as Servicer and as Control Party, and the
Trustee, and their respective officers, directors, employees and agents (each an
“Indemnitee”) harmless against all claims, losses, penalties, fines,
forfeitures, legal fees and related costs and judgments and other costs, fees
and reasonable expenses that any of them may incur as a result of (i) the
failure of the Manager to perform its obligations under this Agreement, (ii) the
breach by the Manager of any representation, warranty or covenant under this
Agreement or (iii) the Manager’s negligence, bad faith or willful misconduct.

(b) Any Indemnitee that proposes to assert the right to be indemnified under
Section 2.8 will promptly, after receipt of notice of the commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against the Manager under this Section 2.8, notify the Manager of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served. In the event that any action, suit or proceeding shall be brought
against any Indemnitee (other than the Trustee and its officers, directors,
employees and agents), such Indemnitee shall notify the Manager of the
commencement thereof and the Manager shall be entitled to participate in, and to
the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such Indemnitee, and after notice from the Manager to
such Indemnitee of its election to assume the defense thereof, the Manager shall
not be liable to such Indemnitee for any legal expenses subsequently incurred by
such Indemnitee in connection with the defense thereof; provided that the
Manager shall not enter into any settlement with respect to any claim or
proceeding unless such settlement includes a release of such Indemnitee from all
liability on claims that are the subject matter of such settlement; and provided
further that the Indemnitee shall have the right to employ its own counsel in
any such action the defense of which is assumed by the Manager in accordance
with this Section 2.8, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee unless the employment of counsel by such Indemnitee
has been specifically authorized by the Manager, or unless the Manager is
advised in writing by counsel that joint representation would give rise to a
conflict between the Indemnitee’s position and the position of the Manager and
its Affiliates in respect of the defense of the claim. In the event that any
action, suit or proceeding shall be brought against the Trustee or any of its
officers, directors, employees or agents (each, a “Trustee Indemnitee”), it
shall notify the Manager of the commencement thereof and the Trustee Indemnitee
shall have the right to employ its own counsel in any such action at the expense
of the Manager. No Indemnitee shall settle or compromise any claim covered
pursuant to this Section 2.8 without the prior written consent of the Manager,
which shall not be unreasonably withheld, conditioned or delayed. The provisions
of this Section 2.8 shall survive the termination of this Agreement or the
earlier resignation or removal of any party hereto.

 

-13-



--------------------------------------------------------------------------------

Section 2.9 Nonpetition Covenant. The Manager shall not, prior to the date that
is one year and one day after the payment in full of the Outstanding Principal
Amount of the Notes of any Series, petition or otherwise invoke the process of
any court or governmental authority for the purpose of commencing or sustaining
a case against any Securitization Entity under any insolvency law or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of any Securitization Entity or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of any
Securitization Entity.

Section 2.10 Certain Amendments to Documents Governing Securitized Assets.
Except with the prior written consent of the Control Party, the Manager shall
not (a) take any action (or omit to take any action) (or permit any such action
or inaction) with respect to the Securitized Assets or (b) permit the
termination, amendment or waiver of any provision of any document governing the
Securitized Assets, other than in accordance with the Management Standard;
provided, however, that this Section 2.10 shall not permit the termination,
amendment or waiver of, any provision of any Related Document other than in
accordance with the terms of such Related Document.

ARTICLE III

Statements and Reports

Section 3.1 Reporting by the Manager.

(a) Reports Required Pursuant to the Indenture. The Manager, on behalf of Brand
Holdings II, will furnish, or cause to be furnished, to the Trustee, the
Servicer, the Back-Up Manager and each Paying Agent, as applicable, all reports
required to be delivered by any Securitization Entity to such Persons pursuant
to Section 4.1 of the Base Indenture.

(b) Instructions as to Withdrawals and Payments. The Manager, on behalf of Brand
Holdings II, will furnish, or cause to be furnished, to the Trustee or the
Paying Agent, as applicable, written instructions to make withdrawals and
payments from the Collection Account and any other Base Indenture Accounts or
any Series Account, as contemplated herein, in the Base Indenture or in any
Series Supplement. The Trustee and the Paying Agent shall follow any such
written instructions in accordance with the terms and conditions of the Base
Indenture and any applicable Series Supplement.

Section 3.2 Appointment of Independent Accountant. Brand Holdings II shall
appoint a firm of independent public accountants of recognized national
reputation to serve as the independent accountants (“Independent Accountants”)
for purposes of preparing and delivering the reports required by Section 3.3. It
is hereby acknowledged that the accounting firm of BDO USA, LLP is acceptable
for purposes of serving as Independent Accountants. Brand Holdings II may not
remove the Independent Accountants without first giving 30 days’ prior written
notice to the Independent Accountants, with a copy of such notice also given
concurrently to the Trustee, the Rating Agencies, the Servicer, the Back-Up
Manager and the Manager. Upon any resignation by such firm or removal of such
firm, Brand Holdings II shall promptly appoint a successor thereto that shall
also be a firm of independent public accountants of recognized national
reputation to serve as the Independent Accountants hereunder. If Brand Holdings
II shall fail to appoint a successor firm of Independent Accountants which has
resigned or been removed within 30 days after the effective date of such
resignation or removal, the Control Party shall promptly appoint a successor
firm of independent public accountants of recognized national reputation that is
reasonably satisfactory to the Manager to serve as the Independent Accountants
hereunder. The fees of any Independent Accountants shall be payable by Brand
Holdings II.

 

-14-



--------------------------------------------------------------------------------

Section 3.3 Annual Accountants’ Reports. On or before ninety (90) days after the
end of each fiscal year of the Manager, the Manager shall deliver to Brand
Holdings II, the Trustee, the Servicer and the Rating Agencies (i) a report of
the Independent Accountants or the Back-Up Manager summarizing the findings of a
set of agreed-upon procedures performed by the Independent Accountants or the
Back-Up Manager with respect to compliance by the Quarterly Noteholders’
Statements for such fiscal year (or other period) with the standards set forth
in ARTICLE II with respect to such fiscal year (or other) period, and (ii) a
report of the Independent Accountants or the Back-Up Manager to the effect that
such firm has examined the assertion of the Manager’s management as to its
compliance with its management requirements for such fiscal year (or other
period), and that (A) in the case of the Independent Accountants, such
examination was made in accordance with standards established by the American
Institute of Certified Public Accountants and (B) except as described in the
report, management’s assertion is fairly stated in all material respects. In the
case of the Independent Accountants, the report will also indicate that the firm
is independent of the Manager within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants. The reports
delivered pursuant to this Section 3.3 shall not be required to be delivered to
Noteholders or posted to the Trustee’s password-protected website if the
Independent Accounts have not received any engagement letter generally
recommended or required in accordance with standards established by the American
Institute of Certified Public Accountants.

ARTICLE IV

The Manager

Section 4.1 Representations and Warranties Concerning the Manager. The Manager
represents and warrants to Brand Holdings II and the other Securitization
Entities, and the Trustee, as of each Series Closing Date (except if otherwise
expressly noted), as follows:

(a) Organization and Good Standing. The Manager (i) is a corporation, duly
formed and organized, validly existing and in good standing under the laws of
the State of Delaware, (ii) is duly qualified to do business as a foreign
corporation and in good standing under the laws of each jurisdiction in which it
is required to be qualified, except to the extent that the failure to so qualify
is not reasonably likely to result in a Material Adverse Effect and (iii) has
the power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is currently conducted and
to perform its obligations under this Agreement.

 

-15-



--------------------------------------------------------------------------------

(b) Power and Authority; No Conflicts. The execution and delivery by the Manager
of this Agreement and its performance of, and compliance with, the terms hereof
are within the power of the Manager and have been duly authorized by all
necessary corporate action on the part of the Manager. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions herein
contemplated to be consummated by the Manager, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under (i) any order of any Governmental Authority or any
of the provisions of any Requirement of Law binding on the Manager or its
properties, except to the extent that such conflict, breach or default would not
result in a Material Adverse Effect, (ii) the Iconix Charter Documents or
(iii) any of the provisions of any indenture, mortgage, lease, contract or other
instrument to which the Manager is a party or by which it or its property is
bound or result in the creation or imposition of any Lien (other than a Lien
created under the Related Documents) upon any of its property pursuant to the
terms of any such indenture, mortgage, leases, contract or other instrument
except to the extent such default, creation or imposition would not result in a
Material Adverse Effect.

(c) Consents. The Manager is not required to obtain the consent of any party or
the consent, license, approval or authorization of, or file any registration or
declaration with, any Governmental Authority in connection with the execution,
delivery or performance by the Manager of this Agreement, or the validity or
enforceability of this Agreement against the Manager.

(d) Due Execution and Delivery. This Agreement has been duly executed and
delivered by the Manager and constitutes a legal, valid and binding instrument
enforceable against the Manager in accordance with its terms (subject to
applicable insolvency laws and to general principles of equity).

(e) No Litigation. There are no actions, suits, investigations or proceedings
pending or, to the knowledge of the Manager, threatened against or affecting the
Manager, before or by any Governmental Authority having jurisdiction over the
Manager or any of its properties or with respect to any of the transactions
contemplated by this Agreement (i) asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, binding effect, validity or enforceability of this Agreement, or
(ii) which could reasonably be expected to have a Material Adverse Effect. The
Manager is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(f) Due Qualification. The Manager has obtained or made all licenses,
registrations, consents, approvals, waivers and notifications of creditors,
lessors and other Persons, in each case, in connection with the execution and
delivery of this Agreement by the Manager, and the consummation by the Manager
of all the transactions herein contemplated to be consummated by the Manager and
the performance of its obligations hereunder, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(g) No Default. The Manager is not in default under any agreement, contract,
instrument or indenture to which the Manager is a party or by which it or its
properties is or are bound, or with respect to any order of any Governmental
Authority, which would have a Material Adverse Effect; and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any Governmental Authority, which would have a
Material Adverse Effect.

 

-16-



--------------------------------------------------------------------------------

(h) Taxes. The Manager has filed or caused to be filed all federal tax returns
and all state and other tax returns which, to its knowledge, are required to be
filed. The Manager has paid or made adequate provisions for the payment of all
taxes shown as due on such returns, and all assessments made against it or any
of its property (other than any amount of tax the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of the
Manager). The charges, accruals and reserves on the Manager’s books in respect
of taxes are, in the Manager’s reasonable opinion, adequate.

(i) Accuracy of Information. As of the date thereof, the information contained
in the final offering memorandum, dated November 16, 2012, relating to the Notes
issued on the Closing Date, regarding (i) the Manager, (ii) the servicing of the
Securitized Assets by the Manager and (iii) the description of this Agreement
therein does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j) No Material Adverse Change. Since December 31, 2011, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

(k) No ERISA Plan. Neither the Manager nor any corporation or any trade,
business, organization or other entity (whether or not incorporated) that would
be treated together with the Manager as a single employer under Section 414(b),
(c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA has established,
maintains, contributes to, or has any liability in respect of (or has in the
past six years established, maintained, contributed to, or had any liability in
respect of) any Plan. The Manager is not a member of a Controlled Group which
has any contingent liability with respect to any post-retirement welfare
benefits under a Welfare Plan, other than liability for continuation coverage
described in Part 6 of Subtitle B of Title I of ERISA or other applicable
continuation of coverage laws.

(l) Environmental Matters.

(i) The Manager (A) is, and for the past three years has been, in material
compliance with any and all applicable foreign, federal, state and local laws
and regulations, and directives of any Governmental Authority relating to the
protection of human health and safety, natural resources, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (B) has received and will have in full force and effect
all material permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its businesses (including, without
limitation, the business of servicing the Securitized Assets) and (C) is in
compliance with all terms and conditions of any such permit, license or
approval.

 

-17-



--------------------------------------------------------------------------------

(ii) There are no material costs or liabilities associated with Environmental
Laws (including, without limitation, any capital operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties).

(m) No Manager Termination Event. No Manager Termination Event has occurred or
is continuing, and, to the knowledge of the Manager, there is no event which,
with notice or lapse of time, or both, would constitute a Manager Termination
Event.

Section 4.2 Existence. The Manager shall keep in full effect its existence under
the laws of the state of its incorporation, and maintain its rights and
privileges necessary or desirable in the normal conduct of its business and the
performance of its obligations hereunder, and will obtain and preserve its
qualification to do business in each jurisdiction in which the failure to so
qualify either individually or in the aggregate would be reasonably likely to
have a Material Adverse Effect.

Section 4.3 Performance of Obligations.

(a) Punctual Performance. The Manager shall punctually perform and observe all
of its obligations and agreements contained in this Agreement in accordance with
the terms hereof and in accordance with the Management Standard.

(b) Limitations of Responsibility of the Manager. The Manager will have no
responsibility under this Agreement other than to render the Services called for
hereunder in good faith and consistent with the Management Standard.

(c) Right to Receive Instructions. In the event that the Manager is unable to
decide between alternative courses of action, or is unsure as to the application
of any provision of this Agreement or any other Related Document, or any such
provision is, in the good faith judgment of the Manager, ambiguous as to its
application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement or any other Related Document
permits any determination by the Manager or is silent or is incomplete as to the
course of action which the Manager is required to take with respect to a
particular set of facts, the Manager may give notice (in such form as shall be
appropriate under the circumstances) to the Control Party requesting
instructions in accordance with the Base Indenture and, to the extent that the
Manager shall have acted or refrained from acting in good faith in accordance
with any such instructions received from the Control Party, the Manager shall
not be liable on account of such action or inaction to any Person; provided that
the Control Party shall be under no obligation to provide any instruction if it
is unable to decide between alternative courses of action. Subject to the
Management Standard, if the Manager shall not have received appropriate
instructions from the Control Party within ten days of such notice (or within
such shorter period of time as may be specified in such notice) the Manager may,
but shall be under no duty to, take or refrain from taking such action, not
inconsistent with this Agreement or the Related Documents, as the Manager shall
deem to be in the best interests of the Noteholders and the Securitization
Entities. The Manager shall have no liability to any Secured Party, any
Noteholder or the Controlling Class Representative for such action or inaction
taken in reliance on the preceding sentence except for the Manager’s own willful
misconduct or negligence.

 

-18-



--------------------------------------------------------------------------------

(d) No Duties Except as Specified in this Agreement or in Instructions. The
Manager shall not have any duty or obligation to manage, make any payment in
respect of, register, record, sell, reinvest, dispose of, create, perfect or
maintain title to, or any security interest in, or otherwise deal with the
Collateral, to prepare or file any report or other document or to otherwise take
or refrain from taking any action under, or in connection with, any document
contemplated hereby to which the Manager is a party, except as expressly
provided by the terms of this Agreement and consistent with the Management
Standard, and no implied duties or obligations shall be read into this Agreement
against the Manager. The Manager nevertheless agrees that it will, at its own
cost and expense, promptly take all action as may be necessary to discharge any
Liens on any part of the Securitized Assets which result from claims against the
Manager personally that are not related to the ownership or administration of
the Securitized Assets or the transactions contemplated by the Related
Documents.

(e) No Action Except Under Specified Documents or Instructions. The Manager
shall not manage, control, use, sell, reinvest, dispose of or otherwise deal
with any part of the Collateral except in accordance with the powers granted to,
and the authority conferred upon, the Manager pursuant to this Agreement.

(f) Limitations on the Manager’s Liability. Subject to the Management Standard,
and except for any loss, liability, expense, damage or injury arising out of, or
resulting from, (i) any breach or default by the Manager in the observance or
performance of any of its agreements contained in this Agreement, (ii) the
breach by the Manager of any representation or warranty made by it herein or
(iii) acts or omissions constituting the Manager’s own willful misconduct, bad
faith or negligence in the performance of its duties hereunder or otherwise,
neither the Manager nor any of its Affiliates (other than the Securitization
Entities), managers, officers, members or employees shall be liable to any
Securitization Entity, the Servicer, the Control Party, the Back-Up Manager, the
Noteholders or any other Person under any circumstances, including, without
limitation:

(i) for any error of judgment made in good faith;

(ii) for any action taken or omitted to be taken by the Manager in good faith
and in accordance with the Management Standard or in accordance with the
instructions of the Control Party made in accordance herewith;

(iii) for any representation, warranty, covenant, agreement or indebtedness of
any Securitization Entity under the Notes or any Related Document, or for any
other liability or obligation of any Securitization Entity;

(iv) for or in respect of the validity or insufficiency of this Agreement or for
the due execution hereof by any party hereto other than the Manager, or for the
form, character, genuineness, sufficiency, value or validity of any part of the
Collateral, or for or in respect of the validity or insufficiency of the Related
Documents; and

(v) for any action or inaction of the Trustee or the Control Party, or for the
performance of, or the supervision of the performance of, any obligation under
this Agreement or any other Related Document that is required to be performed by
the Trustee or the Control Party under this Agreement or any other Related
Document.

 

-19-



--------------------------------------------------------------------------------

(g) No Financial Liability. No provision of this Agreement (other than the last
sentence of clause (d) above) shall require the Manager to expend or risk its
funds or otherwise incur any financial liability in the performance of any of
its rights or powers hereunder, if the Manager shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured or provided to it. Notwithstanding the
foregoing, the Manager shall be obligated to perform its obligations hereunder,
consistent with the Management Standard, notwithstanding the fact that the
Manager is not entitled to be reimbursed for any of its expenses (other than
indemnification payments made by Licensees) incurred in connection with its
obligations hereunder.

(h) Reliance. The Manager may conclusively rely on, and shall be protected in
acting or refraining from acting when doing so, in each case in accordance with
any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties. The
Manager may accept a certified copy of a resolution of the board of directors or
other governing body of any Person as conclusive evidence that such resolution
has been duly adopted by such body and that the same is in full force and
effect. As to any fact or matter the manner or ascertainment of which is not
specifically prescribed herein, the Manager may for all purposes hereof rely on
a certificate, signed by any Authorized Officer of the relevant party, as to
such fact or matter, and such certificate shall constitute full protection to
the Manager for any action taken or omitted to be taken by it in good faith in
reliance thereon.

(i) Consultations with Third Parties; Advice of Counsel. In the exercise and
performance of its duties and obligations hereunder or under any of the other
Related Documents, the Manager (i) may act directly or through agents or
attorneys pursuant to agreements entered into with any of them and (ii) may, at
the expense of the Manager, consult with counsel, accountants and other
professionals or experts selected and monitored by the Manager in good faith and
in the absence of gross negligence, and the Manager shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other professionals or
experts.

(j) Independent Contractor. In performing its obligations as manager hereunder
the Manager acts solely as an independent contractor of the Securitization
Entities. Nothing in this Agreement shall, or shall be deemed to, create or
constitute any joint venture, partnership, employment or any other relationship
between any of the Securitization Entities and the Manager other than the
independent contractor contractual relationship established hereby. Nothing
herein shall be deemed to vest in the Manager title or any ownership or property
interest in or to the Securitized IP Assets. The Manager shall not be, nor shall
be deemed to be, liable for any acts or obligations of the Securitization
Entities, the Control Party or the Trustee (except as set forth in
Section 4.3(f) hereof) and, without limiting the foregoing, the Manager shall
not be liable under or in connection with the Notes. The Manager shall not be
responsible for any amounts required to be paid by the Trustee under or pursuant
to the Indenture.

 

-20-



--------------------------------------------------------------------------------

Section 4.4 Merger; Resignation and Assignment.

(a) Preservation of Existence. The Manager shall not merge into any other Person
or convey, transfer or lease all or substantially all of its assets; provided,
however, that nothing contained in this Agreement shall be deemed to prevent
(a) the merger into the Manager of another Person, (b) the consolidation of the
Manager and another Person, (c) the merger of the Manager into another Person or
(d) the sale of all or substantially all of the property or assets of the
Manager to another Person, so long as (i) the surviving Person of the merger or
the purchaser of the assets of the Manager shall continue to be engaged in the
same line of business as the Manager and shall have the capacity to perform its
obligations hereunder with at least the same degree of care, skill and diligence
as measured by customary practices with which the Manager is required to perform
such obligations hereunder and (ii) in the case of a merger or sale, the
surviving Person of the merger or the purchaser of the assets of the Manager
shall expressly assume all obligations of the Manager under this Agreement and
expressly agree to be bound by all provisions applicable to the Manager under
this Agreement in a supplement to this Agreement in form and substance
reasonably satisfactory to the Control Party and the Trustee.

(b) Resignation. The Manager shall not resign from the rights, powers,
obligations and duties hereby imposed on it with respect to the performance of
the Services except (a) upon determination that (i) the performance of its
duties hereunder is no longer permissible under applicable law and (ii) there is
no reasonable action which the Manager could take to make the performance of its
duties hereunder permissible under applicable law or (b) if the Manager is
terminated as the Manager pursuant to Section 6.1(b). As to clause (a)(i) of
this clause (b), any such determination permitting the resignation of the
Manager shall be evidenced by an Opinion of Counsel to such effect delivered to
the Trustee, the Servicer, the Back-Up Manager and Brand Holdings II. No such
resignation shall become effective until a Successor Manager shall have assumed
the responsibilities and obligations of the Manager in accordance with
Section 6.1(b). The Trustee, the Servicer, the Back-Up Manager, Brand Holdings
II and the Rating Agencies shall be notified of such resignation in writing by
the Manager. From and after such effectiveness, the Successor Manager shall be,
to the extent of the assignment, the “Manager” hereunder. Except as provided
above in this Section 4.4(b), the Manager may not assign this Agreement or any
of its rights, powers, duties or obligations hereunder.

(c) Termination of Duties. The duties and obligations of the Manager under this
Agreement shall continue until such obligations shall have been terminated as
provided in Section 4.4(b) or Section 6.1(b). Such duties and obligations shall
survive the exercise by any of the Securitization Entities, the Trustee or the
Control Party of any right or remedy under this Agreement, or the enforcement by
any Securitization Entity, the Trustee, the Control Party or any Noteholder of
any provision of the Indenture, the other Related Documents, the Notes or this
Agreement.

Section 4.5 Taxes. The Manager shall file or cause to be filed all federal tax
returns and all state and other tax returns which are required to be filed by
the Manager. The Manager shall pay or make adequate provisions for the payment
of all taxes shown as due on such returns, and all assessments made against it
or any of its property (other than any amount of tax the validity of which is
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of the
Manager). The charges, accruals and reserves on the Manager’s books in respect
of taxes shall be, in the Manager’s reasonable opinion, adequate.

 

-21-



--------------------------------------------------------------------------------

Section 4.6 Notice of Certain Events. On the determination of either the chief
financial officer or the chief legal officer of the Manager regarding the
occurrence of any of the following events: (a) a Manager Termination Event or
(b) any litigation, arbitration or other proceeding pending before or by any
court, administrative agency, arbitrator or governmental body having
jurisdiction over the Manager or any of its properties either asserting the
illegality, invalidity or unenforceability of any of the Related Documents,
seeking any determination or ruling that would affect the legality, binding
effect, validity or enforceability of any of the Related Documents or which
could reasonably be expected to have a Material Adverse Effect, the Manager
shall provide written notice to the Trustee, the Control Party, the Servicer,
the Back-Up Manager, Brand Holdings II and the Rating Agencies of the same
promptly and in any event within five (5) Business Days .

The Manager shall provide each Rating Agency three (3) Business Days’ prior
written notice of the issuance of any additional debt by the Manager or any
other Non-Securitization Entity.

Section 4.7 Capitalization. The Manager shall have sufficient capital to perform
all of its obligations under this Agreement at all times from the Closing Date
and until the Indenture has been terminated in accordance with the terms
thereof.

Section 4.8 Maintenance of Separateness. The Manager covenants that, except as
contemplated by the Related Documents:

(a) the books and records of each Securitization Entity will be maintained
separately from those of the Manager and each of its Affiliates that is not a
Securitization Entity;

(b) all financial statements of the Manager that are consolidated to include any
Securitization Entity and that are distributed to any party will contain notes
clearly stating that (i) all of such Securitization Entity’s assets are owned by
such Securitization Entity and (ii) such Securitization Entity is a separate
entity and has creditors who have received interests in the Securitization
Entity’s assets; provided that the notes to the financial statement may address
the Securitization Entities as a group, and not individually, if all the
Securitization Entities in the group are consolidated through one subsidiary of
the Manager.

(c) the Manager will observe (and will cause each of its Affiliates that is not
a Securitization Entity to observe) limited liability company or corporate
formalities in its dealing with any Securitization Entity;

(d) the Manager shall not (and shall not permit any of its Affiliates that is
not a Securitization Entity to) commingle its funds with any funds of any
Securitization Entity; provided that the foregoing shall not prohibit the
Manager from holding funds of the Securitization Entity in its capacity as
manager for such entity in a segregated account identified for such purpose;

 

-22-



--------------------------------------------------------------------------------

(e) the Manager will (and shall cause each of its Affiliates that is not a
Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity and each of the Manager and its Affiliates that are not
Securitization Entities will be compensated at market rates for any services it
renders or otherwise furnishes to such Securitization Entity;

(f) the Manager will not be, and will not hold itself out to be, responsible for
the debts of any Securitization Entity or the decisions or actions in respect of
the daily business and affairs of any Securitization Entity and the Manager will
not permit any Securitization Entity to hold the Manager out to be responsible
for the debts of such Securitization Entity or the decisions or actions in
respect of the daily business and affairs of such Securitization Entity; and

(g) upon an officer of the Manager obtaining actual knowledge that any of the
foregoing provisions in this Section 4.9 hereof has been breached or violated in
any material respect, the Manager will take such actions as may be reasonable
and appropriate under the circumstances to correct and remedy such breach or
violation as soon as reasonably practicable under such circumstances.

Section 4.9 No ERISA Plan. Neither the Manager nor any corporation or any trade,
business, organization or other entity (whether or not incorporated), that would
be treated together with the Manager as a single employer under Section 414(b),
(c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA shall establish,
maintain, contribute to, incur any obligation to contribute to, or incur any
liability in respect of, any Plan that is subject to Title IV of ERISA.

ARTICLE V

Covenants as to Amending or Entering into New License Agreements

Section 5.1 Covenants Made in Respect of Amending or Entering into New License
Agreements. The Manager shall not enter into, or cause any IP Holder to enter
into, or amend or modify, any License Agreement unless such License Agreement
(when executed or after giving effect to such amendment or modification):

(a) does not contain terms and conditions that are reasonably expected to result
in (A) a material decrease in the amount of Retained Collections, taken as a
whole, or (B) a material adverse change in the nature or quality of Retained
Collections, taken as a whole;

(b) is the legal, valid and binding obligation of the parties thereto, has been
fully and properly executed by the parties thereto and is enforceable against
the parties thereto in accordance with its terms (except as such enforceability
may be limited by bankruptcy or insolvency laws and by general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law);

(c) complies in all material respects with all applicable Requirements of Law;

(d) is not a New License Agreement with a Licensee that is, to the Manager’s
knowledge, subject to any Event of Bankruptcy;

 

-23-



--------------------------------------------------------------------------------

(e) has License Payments that are based upon sales royalties and that are
payable at least quarterly; provided, however, that the Manager may permit the
applicable Licensee to enter into License Agreements that provide for License
Payments based upon sales royalties to be payable less frequently than quarterly
if the aggregate License Payments based upon sales royalties from all such
Securitized License Agreements that provide for payment of License Payments
based upon sales royalties less frequently than quarterly are not reasonably
anticipated to exceed 10% of total Retained Collections in the twelve-month
period immediately following the commencement of any such License Agreement;

(f) contains no express contractual rights of set-off or express contractual
defenses to obligations to make payment of any amounts payable by the Licensee
under such License Agreement; provided that any such License Agreement may
include contractual rights of set-off or contractual defenses to payment, so
long as the License Payments under the Securitized License Agreements containing
such rights of set-off and defenses to payment in any annual period are not
reasonably expected to exceed 10% of total Retained Collections in the
twelve-month period immediately following the commencement of any such License
Agreement; and

(g) contains no restrictions on assignment that are reasonably expected to be
materially more onerous on the Securitization Entity than the Securitized
License Agreements executed prior to the Closing Date; provided, however, that
the Manager may cause a Securitization Entity to enter into License Agreements
that include such restrictions with the prior written consent of the Control
Party, such consent not to be unreasonably withheld (it being agreed that in
determining whether to so consent, the Control Party may assess whether such
restrictions (together with other structural protections implemented by the
Manager or such Securitization Entity and described in an Officer’s Certificate
of such Securitization Entity delivered to the Control Party) will adversely
affect the liquidation value of all Securitized License Agreements and the
Securitized IP Assets); provided that the License Payments from such Securitized
License Agreements for which consent is obtained are not reasonably anticipated
to exceed 5% of total Retained Collections in the twelve-month period
immediately following the commencement of any such License Agreement.

ARTICLE VI

Default

Section 6.1 Manager Termination Event.

(a) Manager Termination Events. Any of the following events or occurrences shall
constitute a Manager Termination Event (a “Manager Termination Event“) under
this Agreement, the assertion as to the occurrence of which may be made, and
notice of which may be given, by either Brand Holdings II or the Trustee (acting
at the direction of the Control Party):

(i) any failure by the Manager to remit to the Collection Account, any Base
Indenture Account or any Series Account, within two (2) Business Days of its
actual knowledge of its receipt thereof, any payments required to be deposited
into the Collection Account, such Base Indenture Account or such Series Account
received by it in respect of the Securitized Assets;

 

-24-



--------------------------------------------------------------------------------

(ii) the Interest-Only DSCR for any Quarterly Payment Date is less than 1.20x
and the Control Party reasonably determines that such decline in the
Interest-Only DSCR is primarily attributable to acts or omissions of the Manager
rather than factors affecting the Securitization Entities’ industry generally;

(iii) any failure by the Manager to provide (A) any required certificate or
report set forth in Sections 4.1(a), (d) or (k) of the Base Indenture within
three (3) Business Days of its due date or (B) any required certificate or
report set forth in Section 4.1(c) of the Base Indenture when due;

(iv) a material default by the Manager in the due performance and observance of
any provision of this Agreement or any other Related Document to which it is
party and the continuation of such default uncured for a period of thirty
(30) days after it has been notified thereof by any Securitization Entity or the
Control Party, or otherwise obtained actual knowledge of such default; provided,
however, that as long as the Manager is diligently attempting to cure such
default, such cure period shall be extended by an additional period as may be
required to cure such default, but in no event by more than an additional
forty-five (45) days;

(v) any representation, warranty or statement of the Manager made in this
Agreement or any other Related Document or in any certificate, report or other
writing delivered pursuant thereto that is not qualified by materiality or the
definition of “Material Adverse Effect” proves to be incorrect in any material
respect, or any such representation, warranty or statement of the Manager that
is qualified by materiality or the definition of “Material Adverse Effect”
proves to be incorrect, in each case as of the time when the same was made or
deemed to have been made or as of any other date specified in such document or
agreement;

(vi) an Event of Bankruptcy with respect to the Manager shall have occurred;

(vii) a final non-appealable judgment or order for the payment of money is
rendered against the Manager and such judgment or order is in an amount that,
when aggregated with the amount of other unsatisfied final judgments or orders
against the Manager exceeds $10.0 million (exclusive of any portion thereof
which is insured) and is not paid or discharged within thirty (30) days;

(viii) payment of any Indebtedness of the Manager or payment of any Subsidiary
Debt of a Significant Subsidiary, in each case, in a principal amount greater
than $15.0 million is accelerated at any time following the occurrence of any
event of default under the terms of such Indebtedness or such Subsidiary Debt
and, in the case of such Subsidiary Debt, such accelerated Subsidiary Debt is
not satisfied or acceleration is not otherwise waived within two (2) Business
Days; or

 

-25-



--------------------------------------------------------------------------------

(ix) this Agreement or a material portion thereof ceases to be in full force and
effect or enforceable in accordance with its terms (other than in accordance
with the express termination provisions thereof), or the Manager asserts as much
in writing.

(b) Remedies. Upon the occurrence and continuance of any Manager Termination
Event, subject to the limitations set forth in the Indenture, (i) the Control
Party, acting at the direction of the Controlling Class Representative, may
waive such Manager Termination Event or (ii) Brand Holdings II or the Control
Party, acting at the direction of the Controlling Class Representative, may, by
written direction to the Trustee (with copies to the Manager, the Back-Up
Manager and the Rating Agencies and to whichever of Brand Holdings II and the
Control Party has not provided such notice) (provided that no such notice shall
be required following the occurrence of a Manager Termination Event described in
Section 6.1(a)(vi), for which termination shall be automatic), direct the
Trustee to terminate all of the rights, powers, duties, obligations and
responsibilities of the Manager under this Agreement, including, without
limitation, all rights of the Manager to receive all or a portion of the
management compensation provided for in Section 2.7, other than to the extent
accrued prior to such termination and not previously paid. Upon any termination
or the giving of the notice referred to in the preceding sentence, the Manager
shall promptly notify Brand Holdings II, the Trustee, the Servicer and the
Back-Up Manager of such notice and the rights, powers, duties, obligations and
responsibilities of the Manager under this Agreement to the extent specified in
such notice, whether with respect to the Securitized Assets, the Collection
Account, any Monthly Management Fee, Supplemental Management Fee (other than to
the extent accrued prior to such termination and not previously paid) or
otherwise shall vest in and be assumed by any Successor Manager appointed by the
Control Party. No termination or resignation of the Manager shall become
effective until a Successor Manager whose appointment has been directed and
approved by the Control Party (acting at the direction of the Controlling Class
Representative) shall have assumed the rights, powers, duties, obligations and
responsibilities of the Manager. The Manager shall cooperate with the Successor
Manager to facilitate such transition, shall execute and deliver any instrument
as shall reasonably be necessary for such transition, and shall use best efforts
to promptly assign and transfer to the Successor Manager all books and records,
property, money and other assets held by such Manager hereunder; provided,
however, that the Manager shall have access, during normal business hours and
upon reasonable notice, to all books and records that the Manager reasonably
believes would be necessary or desirable for the Manager in connection with the
preparation of any tax or other governmental reports and filings and other uses.

(c) From and during the continuation of a Manager Termination Event where the
rights and powers of the Manager have been terminated, each Securitization
Entity and the Trustee (at the direction of the Control Party) are hereby
irrevocably authorized and empowered to execute and deliver, on behalf of the
Manager, as attorney in fact or otherwise, all documents and other instruments,
and to do or accomplish all other acts or things necessary or appropriate, to
effect such vesting and assumption.

 

-26-



--------------------------------------------------------------------------------

Section 6.2 Disentanglement.

(a) Obligations. The Manager is required to cooperate with the Back-Up Manager
in the performance of the Back-up Manager’s Cold Back-Up Management Duties and
Warm Back-Up Management Duties. Upon termination of the Manager following a
Manager Termination Event, the Manager shall (i) cooperate with the Back-Up
Manager in the conduct of the Hot Back-Up Management Duties and the
implementation of the Transition Plan until a Successor Manager is identified
and (ii) accomplish a complete transition to the Successor Manager, without
interruption or adverse impact on the provision of the Services (the
“Disentanglement”). Thereafter, the Manager shall cooperate fully with the
Successor Manager and otherwise promptly take all actions required to assist in
effecting a complete Disentanglement and shall follow any directions that may be
provided by the Control Party or the Back-Up Manager. The Manager shall provide
all information and assistance regarding the terminated Services required for
Disentanglement, including data conversion and migration, interface
specifications and related professional services. The Manager shall provide for
the prompt and orderly conclusion of all work as the Servicer and the Back-Up
Manager may direct, including completion or partial completion of projects,
documentation of all work in progress, and other measures to assure an orderly
transition to the Successor Manager. All services relating to Disentanglement
(“Disentanglement Services”), including all reasonable training for personnel of
the Back-Up Manager, the Successor Manager or the Successor Manager’s designated
alternate service provider in the performance of the Services, shall be deemed a
part of the Services to be performed by the Manager. The Manager will use
commercially reasonable efforts to utilize existing resources to perform the
Disentanglement Services.

(b) Charges for Disentanglement Services. So long as the Manager continues to
provide the Services (whether or not the Manager has been terminated as Manager)
during the Disentanglement Period, the Manager shall continue to be paid its
compensation set forth in Section 2.7. Upon the Successor Manager’s assumption
of the obligation to perform all Services hereunder, the Manager shall be
entitled to reimbursement of its actual costs for the provision of any
Disentanglement Services.

(c) Duration of Disentanglement Obligations. The Manager’s obligation to provide
Disentanglement Services will continue during the period (the “Disentanglement
Period”) commencing on the date that a Manager Termination Event occurs and
ending on the date on which the Successor Manager or the re-engaged Manager
shall assume all of the obligations of the Manager hereunder.

(d) Confidential Information. The Manager will comply with the terms of ARTICLE
VII relating to the return and destruction of Confidential Information.

Section 6.3 No Effect on Other Parties. Upon any termination of the rights and
powers of the Manager from time to time pursuant to Section 6.1, or a
resignation pursuant to Section 4.4(b), upon any appointment of a Successor
Manager, all the rights, powers, duties, obligations and responsibilities of the
Securitization Entities, the Control Party or the Trustee under this Agreement,
the Indenture and the other Related Documents shall remain unaffected by such
termination or appointment and shall remain in full force and effect thereafter,
except as otherwise expressly provided in this Agreement or in the Indenture.

 

-27-



--------------------------------------------------------------------------------

Section 6.4 Rights Cumulative. All rights and remedies from time to time
conferred upon or reserved to the Securitization Entities, the Trustee, the
Servicer, the Control Party, the Back-Up Manager or the Noteholders or to any or
all of the foregoing are cumulative, and none is intended to be exclusive of
another or any other right or remedy which they may have at law or in equity.
Except as otherwise expressly provided herein, no delay or omission in insisting
upon the strict observance or performance of any provision of this Agreement, or
in exercising any right or remedy, shall be construed as a waiver or
relinquishment of such provision, nor shall it impair such right or remedy.
Every right and remedy may be exercised from time to time and as often as deemed
expedient.

ARTICLE VII

Confidentiality

Section 7.1 Confidentiality.

(a) The parties hereto acknowledge that during the term of this Agreement each
party may receive Confidential Information from another party hereto. Each party
agrees to maintain the Confidential Information in the strictest of confidence
and will not, at any time, use, disseminate or disclose any Confidential
Information to any person or entity other than those of its employees or
representatives who have a “need to know”, who have been apprised of this
restriction. Recipient shall be liable for any breach of this Section 7.1(a) by
any of its employees or representatives and shall immediately notify Discloser
in the event of any loss or disclosure of any Confidential Information of
Discloser. Upon termination of this Agreement, Recipient will return to
Discloser, or at Discloser’s request, destroy, all documents and records in its
possession containing the Confidential Information of Discloser. Confidential
Information shall not include information that: (i) is already known to
Recipient without restriction on use or disclosure prior to receipt of such
information from Discloser; (ii) is or becomes part of the public domain other
than by breach of this Agreement by, or other wrongful act of, Recipient;
(iii) is developed by Recipient independently of and without reference to any
Confidential Information; (iv) is received by Recipient from a third party who
is not under any obligation to Discloser to maintain the confidentiality of such
information; or (v) is required to be disclosed by applicable law, statute,
rule, regulation, subpoena, court order or legal process; provided that
Recipient shall promptly inform the Discloser of any such requirement and
cooperate with any attempt by the Discloser to obtain a protective order or
other similar treatment. It shall be the obligation of Recipient to prove that
such an exception to the definition of Confidential Information exists.

 

-28-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in Section 7.1(a), the
Securitization Entities, the Trustee, the Servicer, the Back-Up Manager or the
Noteholders may use, disseminate or disclose any Confidential Information (i) to
any person or entity in connection with the enforcement of rights of the
Securitization Entities, the Trustee, the Servicer, the Back-Up Manager or the
Noteholders under the Indenture or the Related Documents or (ii) to those
persons or entities as is necessary for the Trustee’s performance of its duties
pursuant to and in accordance with the Indenture and the Related Documents;
provided, however, that prior to disclosing any such Confidential Information:

(i) to any such person or entity other than in connection with any judicial or
regulatory proceeding, such person or entity shall agree in writing to maintain
such Confidential Information in a manner at least as protective of the
Confidential Information as the terms of Section 7.1(a); or

(ii) to any such person or entity in connection with any judicial or regulatory
proceeding, the Recipient will (x) promptly notify Discloser of each such
requirement and identify the documents so required thereby, so that Discloser
may seek an appropriate protective order or similar treatment and/or waive
compliance with the provisions of this Agreement; (y) use reasonable efforts to
assist Discloser in obtaining such protective order or other similar treatment
protecting such Confidential Information prior to any such disclosure; and
(z) consult with Discloser on the advisability of taking legally available steps
to resist or narrow the scope of such requirement. If, in the absence of such a
protective order or similar treatment, the Recipient is nonetheless required by
mandatory applicable law to disclose any part of Discloser’s Confidential
Information which is disclosed to it under this Agreement, the Recipient may
disclose such Confidential Information without liability under this Agreement,
except that the Recipient will furnish only that portion of the Confidential
Information which is legally required.

ARTICLE VIII

Miscellaneous Provisions

Section 8.1 Term of this Agreement. The respective duties and obligations of the
Manager and the Securitization Entities created by this Agreement shall
terminate upon the final payment or other liquidation of the last outstanding
Securitized Asset included in the Collateral or, as long as no Notes are
Outstanding and the Indenture has been satisfied and discharged pursuant to
Article XII of the Base Indenture, upon written agreement by the parties to this
Agreement. Upon termination of this Agreement pursuant to this Section 8.1, the
Manager shall pay over to the applicable Securitization Entity or any other
Person entitled thereto all proceeds of the Securitized Assets held by the
Manager. The provisions of Section 2.8 shall survive termination of this
Agreement.

 

-29-



--------------------------------------------------------------------------------

Section 8.2 Amendments to this Agreement.

(a) This Agreement may be amended from time to time in writing by the parties to
this Agreement; provided that (i) any amendment that could reasonably materially
adversely affect the interest of the Noteholders shall require the consent of
the Control Party, which consent shall not be unreasonably withheld, and
(ii) with the consent of the Control Party, a Securitization Entity may be
withdrawn from this Agreement if the Equity Interests of such Securitization
Entity are foreclosed upon in the exercise of remedies upon an Event of Default.
Notwithstanding the foregoing, no consent of the Control Party shall be
required:

(i) to correct or amplify the description of any required activities of the
Manager;

(ii) to add to the duties or covenants of the Manager for the benefit of any
Noteholders or any other Secured Parties, or to add provisions to this Agreement
so long as such action does not materially adversely affect the interests of the
Noteholders;

(iii) to correct any manifest error or to cure any ambiguity, defect or
provision that may be inconsistent with the terms of the Indenture or any other
Related Document, or to correct or supplement any provision herein that may be
inconsistent with the terms of the Indenture or any offering memorandum;

(iv) to evidence the succession of another Person to any party to this
Agreement;

(v) to add Additional Securitization Entities as parties to this Agreement
pursuant to the execution of Exhibit A; or

(vi) to comply with Requirements of Law.

(b) Promptly after the execution of any amendment to this Agreement, the Manager
shall send to the Trustee, the Servicer and the Back-Up Manager a conformed copy
of such amendment.

(c) Any amendment or modification effected contrary to the provisions of this
Section 8.2 shall be null and void.

Section 8.3 Amendments to other Agreements. The Co-Issuers and the Trustee agree
not to amend the Indenture or the Related Documents without the Manager’s
consent if such amendment (as evidenced by an Officer’s Certificate of the
Co-Issuers) would materially increase the Manager’s obligations or liabilities,
or materially decrease the Manager’s rights or remedies under this Agreement,
the Indenture or any other Related Document.

Section 8.4 Acknowledgement. Without limiting the foregoing, the Manager hereby
acknowledges that, on the date hereof, the Securitization Entities will pledge
to the Trustee under the Indenture, all of such Securitization Entities’ right
and title to, and interest in, this Agreement and the Collateral; and such
pledge includes all of such Securitization Entities’ rights, remedies, powers
and privileges, and all claims of such Securitization Entities against the
Manager, under or with respect to this Agreement (whether arising pursuant to
the terms of this Agreement or otherwise available at law or in equity),
including (i) the rights of such Securitization Entities and the obligations of
the Manager hereunder and (ii) the right, at any time, to give or withhold
consents, requests, notices, directions, approvals, demands, extensions or
waivers under or with respect to this Agreement or

 

-30-



--------------------------------------------------------------------------------

the obligations in respect of the Manager hereunder to the same extent as such
Securitization Entities may do. The Manager hereby consents to such pledge
described above, acknowledges and agrees that the Trustee and its assigns and
the Control Party, shall be third-party beneficiaries of the rights of such
Securitization Entities arising hereunder and agrees that the Trustee or the
Control Party may enforce the provisions of this Agreement, exercise the rights
of such Securitization Entities and enforce the obligations of the Manager
hereunder without the consent of the such Securitization Entities.

Section 8.5 Governing Law; Waiver of Jury Trial; Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York without regard to conflicts of law principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).

(b) The parties hereto each hereby waive any right to have a jury participate in
resolving any dispute, whether in contract, tort or otherwise, arising out of,
connected with, relating to or incidental to the transactions contemplated by
this Agreement.

(c) The parties hereto each hereby irrevocably submit (to the fullest extent
permitted by applicable law) to the non-exclusive jurisdiction of any New York
state or federal court sitting in the borough of Manhattan, New York City, State
of New York, over any action or proceeding arising out of or relating to this
Agreement or any related documents and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding shall be heard and
determined in such New York state or federal court. The parties hereto each
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection each may now or hereafter have, to remove any such action or
proceeding, once commenced, to another court on the grounds of forum non
conveniens or otherwise.

Section 8.6 Notices. All notices, requests or other communications desired or
required to be given under this Agreement shall be in writing and shall be sent
by (a) certified or registered mail, return receipt requested, postage prepaid,
(b) national prepaid overnight delivery service, (c) telecopy or other facsimile
transmission (following with hard copies to be sent by national prepaid
overnight delivery service) or (d) personal delivery with receipt acknowledged
in writing, to the address set forth in the Base Indenture. Any party hereto may
change its address for notices hereunder by giving notice of such change to the
other parties hereto, with a copy to the Control Party. Any change of address of
a Noteholder shown on a Note Register shall, after the date of such change, be
effective to change the address for such Noteholder hereunder. All notices and
demands shall be deemed to have been given either at the time of the delivery
thereof to any officer or manager of the Person entitled to receive such notices
and demands at the address of such Person for notices hereunder, or on the third
day after the mailing thereof to such address, as the case may be.

Section 8.7 Severability of Provisions. If one or more of the provisions of this
Agreement shall be for any reason whatever held invalid or unenforceable, such
provisions shall be deemed severable from the remaining covenants, agreements
and provisions of this Agreement and such invalidity or unenforceability shall
in no way affect the validity or enforceability of such remaining provisions, or
the rights of any parties hereto. To the extent permitted by law, the parties
hereto waive any provision of law which renders any provision of this Agreement
invalid or unenforceable in any respect.

 

-31-



--------------------------------------------------------------------------------

Section 8.8 Delivery Dates. If the due date of any notice, certificate or report
required to be delivered by the Manager hereunder falls on a day that is not a
Business Day, the due date for such notice, certificate or report shall be
automatically extended to the next succeeding day that is a Business Day.

Section 8.9 Binding Effect; Limited Rights of Others. The provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto. Except as provided in the
preceding sentence and except for the rights of the third party beneficiaries
described in Section 8.4, nothing in this Agreement expressed or implied, shall
be construed to give any Person other than the parties hereto any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenants, agreements, representations or provisions contained herein.

Section 8.10 Article and Section Headings. The Article and Section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 8.11 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Management Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

ICONIX BRAND GROUP, INC. as Manager and in its individual capacity By:    /s/
Neil Cole   Name: Neil Cole   Title: President and CEO ICON DE INTERMEDIATE
HOLDINGS LLC By:   /s/ Warren Clamen   Name: Warren Clamen   Title: Vice
President and Treasurer ICON BRAND HOLDINGS LLC By:   /s/ Warren Clamen   Name:
Warren Clamen   Title: Vice President and Treasurer ICON DE HOLDINGS LLC By:  
/s/ Warren Clamen   Name: Warren Clamen   Title: Vice President and Treasurer
ICON NY HOLDINGS LLC By:   /s/ Warren Clamen   Name: Warren Clamen   Title: Vice
President and Treasurer

Signature Page to Iconix Management Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., not in its individual capacity but solely as Trustee By:    /s/
Jacqueline Suarez   Name: Jacqueline Suarez   Title: Vice President

Signature Page to Iconix Management Agreement



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”), dated as of [insert date], among
[insert name] (the “Additional Securitization Entity”), Iconix Brand Group,
Inc., a Delaware corporation (the “Manager”), and Citibank, N.A., a national
banking association, as trustee (the “Trustee”).

Section 1. Reference to Management Agreement; Definitions. Reference is made to
the Management Agreement, dated as of November 29, 2012, as now in effect (the
“Management Agreement”), among Icon DE Intermediate Holdings LLC, a Delaware
limited liability company (“Brand Holdings I”), Icon Brand Holdings LLC, a
Delaware limited liability company (“Brand Holdings II”), Icon DE Holdings LLC,
a Delaware limited liability company (“IP Holder I”), Icon NY Holdings LLC, a
Delaware limited liability company (“IP Holder II” and, together with Brand
Holdings I, Brand Holdings II and IP Holder I, the “Co-Issuers”), Iconix Brand
Group, Inc., as the Manager and in its individual capacity, and the Trustee. For
all purposes of this Agreement, capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed thereto in Annex A to the Base
Indenture dated as of November 29, 2012, as now in effect (the “Base
Indenture”), among the Co-Issuers and Citibank, N.A., a national banking
association, as Trustee and securities intermediary.

Section 2. Joinder. Effective as of the date on which all the conditions in
Section 3 below are satisfied (the “Joinder Date”), the Additional
Securitization Entity joins in and becomes party (as fully as if the Additional
Securitization Entity had been an original signatory thereto) to the Management
Agreement as a party thereunder for all purposes thereof.

Section 3. Conditions. The effectiveness of the joinder in Section 2 above shall
be subject to the satisfaction of the following conditions on or prior to the
Joinder Date:

(a) Proper Proceedings. This Agreement shall have been authorized by all
necessary corporate or other proceedings. All necessary consents, approvals and
authorizations of any governmental or administrative agency or any other Person
of any of the transactions contemplated hereby shall have been obtained and
shall be in full force and effect.

(b) General. All legal and corporate proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Control Party and the Control Party shall have
received copies of all documents, including certified copies of the formation
documents of the Additional Securitization Entity, records of limited liability
company or corporate proceedings, certificates as to signatures and incumbency
of officers and opinions of counsel, which the Control Party may have reasonably
requested in connection therewith, such documents where appropriate to be
certified by proper corporate or governmental authorities.

Section 4. Further Assurances. The Additional Securitization Entity will, upon
the request of the Control Party from time to time, execute, acknowledge and
deliver, and file and record, all such instruments, and take all such action, as
the Control Party may reasonably request to carry out the intent and purpose of
this Agreement and any other Related Document.



--------------------------------------------------------------------------------

Exhibit A

Page 2

 

Section 5. Notices. Any notice or other communication to the Additional
Securitization Entity in connection with this Agreement or any other Related
Document shall be deemed to be delivered if in writing and addressed to:

[Insert Address]

Section 6. General. This Agreement, the Management Agreement and the other
Related Documents constitute the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior and
current understandings and agreements, whether written or oral. Except to the
extent specifically supplemented hereby, the provisions of the Related Documents
shall remain unmodified. The Management Agreement and the Related Documents,
each as supplemented hereby, are each confirmed as being in full force and
effect. This Agreement shall constitute a Related Document. This Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument, and shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns, including as such successors and
assigns all holders of any obligations evidenced by the Notes. This Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to conflicts of law principles (other than Sections
5-1401 and 5-1402 of the General Obligations Law of the State of New York).

[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------

Exhibit A

Page 3

 

Each of the parties has executed this Agreement under seal by a duly authorized
officer as of the date first written above.

 

[NAME OF ADDITIONAL SECURITIZATION ENTITY] By:       Name:   Title: ICONIX BRAND
GROUP INC., as Manager By:       Name:   Title: CITIBANK, N.A., not in its
individual capacity but solely as Trustee By:       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

POWER OF ATTORNEY

KNOWN ALL MEN BY THESE PRESENTS, that [Icon DE Intermediate Holdings LLC][Icon
Brand Holdings LLC][Icon NY Holdings LLC], a Delaware limited liability company,
([“Brand Holdings I”][“Brand Holdings II”][“IP Holder I”][“IP Holder II”]),
hereby appoints Iconix Brand Group, Inc., a Delaware corporation, and any and
all officers thereof as its true and lawful attorney-in-fact, with full power of
substitution, in connection with the services ascribed below with respect to the
Securitized IP Assets (as such terms are defined or incorporated by reference
into the Management Agreement, dated as of November 29, 2012, by and among Icon
DE Intermediate Holdings LLC, a Delaware limited liability company (“Brand
Holdings I”), Icon Brand Holdings LLC, a Delaware limited liability company
(“Brand Holdings II”), Icon DE Holdings, a Delaware limited liability company
(“IP Holder I”), Icon NY Holdings, a Delaware limited liability company (“IP
Holder II” and together with Brand Holdings I, Brand Holdings II and IP Holder
I, the “Co-Issuers”), and any other Securitization Entity that becomes party to
thereto by execution of a joinder (the “Management Agreement”)), with full
irrevocable power and authority in the place of [Brand Holdings I][Brand
Holdings II][IP Holder I][IP Holder II] and in the name of [Brand Holdings I][
Brand Holdings II][IP Holder I][IP Holder II] or in its own name as nominee for
[Brand Holdings I][ Brand Holdings II][IP Holder I][IP Holder II], to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the foregoing, subject to the
Management Agreement, including, without limitation, the full power to:

(i) sign its name upon all filings and to do all things necessary to maintain
and register the Securitized Trademarks with the PTO, any state trademark
registry and/or any applicable foreign intellectual property office;

(ii) sign its name upon all filings and to do all things necessary to maintain
and prosecute Patents among the Securitized IP Assets with the PTO and with [the
Canadian intellectual property office];

(iii) sign its name upon all filings and to do all things necessary to maintain,
register and renew the Copyrights among the Securitized IP Assets with the
United States Copyright Office and with [the Canadian intellectual property
office];

(iv) sign its name upon all filings and to do all things necessary to maintain,
register and renew domain names among the Securitized IP Assets;

(v) perform such functions and duties, and prepare and file such documents, as
are required under the Base Indenture (as defined in the Management Agreement)
to be performed, prepared and/or filed by [Brand Holdings I][ Brand Holdings
II][IP Holder I][IP Holder II], including: (i) executing and recording such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or other instruments as the Trustee and the Co-Issuers
may from time to time reasonably request in order to perfect and maintain the
security interests in the Securitized IP Assets granted by [Brand Holdings I][
Brand



--------------------------------------------------------------------------------

Exhibit B

Page 2

 

Holdings II][IP Holder I][IP Holder II] to the Trustee (as defined in the
Management Agreement) under the Related Documents (as defined in the Management
Agreement) in accordance with the UCC (as defined in the Management Agreement);
and (ii) executing grants of security interests or any similar instruments
required under the Related Documents to evidence such security interests in the
Securitized IP Assets and recording such grants or other instruments with the
relevant authority including the U.S. Patent and Trademark Office, the U.S.
Copyright Office or [the Canadian intellectual property office];

(vi) take such actions on behalf of [Brand Holdings I][ Brand Holdings II][IP
Holder I][IP Holder II] that are expressly required by the terms, provisions and
purposes of the License Agreements; or cause the preparation by other
appropriate persons, of all documents, certificates and other filings as [Brand
Holdings I][Brand Holdings II][IP Holder I][IP Holder II] shall be required to
prepare and/or file under the terms of the License Agreements; and

(vii) pay or arrange for payment or discharge taxes and liens levied or placed
on or threatened against the Securitized IP Assets.

This Power of Attorney is governed by the laws of the State of New York
applicable to powers of attorney made and to be exercised wholly within such
State.

Dated: This [                                        ]

 

[                                         ] By:     Name:    Title:  

 



--------------------------------------------------------------------------------

Exhibit B

Page 3

 

STATE OF NEW YORK

   )       :    ss.:

COUNTY OF NEW YORK  

   )   

On the [                    ], before me the undersigned, personally appeared
                                    , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

  Notary Public

 